appealable.    See NRAP 3A(b); Taylor Constr. Co., 100 Nev. at 209, 678
                P.2d at 1153. Appellant seemingly seeks to challenge various post-divorce
                decree rulings and orders in Eighth Judicial District Court Case No. D-12-
                468773-D that modified her child custody and visitation rights. While an
                order that finally establishes child custody is appealable, NRAP 3A(b)(7),
                a temporary child custody or visitation order is not.     See In re Temp.
                Custody of Five Minor Children, 105 Nev. 441, 443, 777 P.2d 901, 902
                (1989) (stating that no appeal may be taken from a temporary custody
                order subject to periodic review). Our review of the documents before us
                reveals that, in the case below, the district court has not yet entered a
                final order resolving the parties' various motions to modify child custody
                and visitation, and a hearing for that purpose is scheduled to occur on
                October 28, 2014. As a result, we lack jurisdiction over the appeal pending
                in Docket No. 66063, and we therefore order that appeal dismissed.
                              It is so ORDERED.'



                                                                  , J.
                                         Hardesty


                                           J.                                        J.
                —AZO
                Douglas ,




                      'Although we dismiss the appeal in Docket No. 65702, we defer
                ruling on appellant's August 5, 2014, request that the filing fee she paid
                on August 4, 2014, be returned. We deny as moot all requests for relief in
                Docket No. 66063.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A


                                         TiVreecria:iakt
                  cc: Hon. Cynthia Dianne Steel, District Judge, Family Court Division
                        Lavonne Kolender
                        Dale E. Haley
                       Louis C. Schneider, LLC
                        Eighth District Court Clerk




 SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A


if intit*Istage